DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "Θ" in Figures 2D and 2E do not appear to be the same angle.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference character “L” in Figure 2E is not clear as to whether it represents the same as “ℓ” (cursive, lowercase “L”) in Figure 2D.  Furthermore it is not clear as to what the reference numeral to the left of “L” in Figure 2E is representing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ramakrishnan et al. (US 2015/0101745).
 	Regarding claim 15, Ramakrishnan et al. disclose “a method of applying a pattern to a non-planar exterior surface of a cylindrical roller (figure 3a), the method comprising imparting an arrangement of parallelogrammatic pattern elements (Figures 6b, 7C) to the exterior surface to form a helical array of pattern elements, wherein each pattern element comprises a lateral dimension of greater than 0 and less than about 5 microns (paragraph 32).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitesides et al. (US 5900160) in view of Stensvad et al. (US 2014/0202612). 	Regarding claim 1, Whitesides et al. teach “a method of applying a pattern to a nonplanar surface (abstract), wherein at least a portion of the nonplanar surface has a radius of curvature (see item 30), the method comprising:  	providing a stamp (item 20) with a major surface comprising a relief pattern of pattern elements extending away from a base surface (figure 5a), wherein each pattern element comprises a stamping surface with a lateral dimension of greater than 0 and less than about 5  
 	Regarding claim 8, Whitesides et al. further teach “wherein the nonplanar surface is a metal chosen from gold, silver, platinum, palladium, copper, and alloys and combinations thereof (column 11, line 17).” 	Regarding claim 9, Whitesides et al. teach “an apparatus (Figure 5) for applying a pattern to a nonplanar surface having a least one portion with a radius of curvature (item 30), the apparatus comprising:  	a stamper (item 20) comprising an elastomeric stamp (abstract) having a first major surface, wherein the first major surface of the stamp has a relief pattern of pattern elements extending away from a base surface (see Figure 5a), and wherein each pattern element comprises a stamping surface with a lateral dimension of greater than 0 and less than about 5 microns (column 4, line 64-column 5, line 6),  	an ink absorbed into the stamping surface, the ink comprising a functionalizing molecule with a functional group that chemically binds to the nonplanar surface (column 8, lines 7-10);  	a second motion controller adapted to move the nonplanar surface (item 56).”  	Whitesides et al. fail to teach “a first motion controller supporting the stamper and 
 	Stensvad et al. teach a method of stamping a surface wherein the force at the nip (the interface between the stamping surfaces and the nonplanar surface) is controlled to be between a predetermined force range in order to achieve appropriate adhesion and minimal distortions in the stamp (paragraph 21).  The force is controlled via controllers that move the two surfaces independently of each other (paragraph 30).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the motion control device and method of Stensvad et al. in the apparatus of Whitesides et al. in order to control the contact force at the nip such that it varies between a range of appropriate forces in order to achieve appropriate adhesion and to achieve minimal distortions in the stamp. 	Regarding claim 10, Whitesides et al. further teach “wherein the nonplanar surface is the exterior surface of a roller (Figure 5a).” 	 
Claims 6, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitesides et al. and Stensvad et al., further in view of Berniard et al. (US2012/0247355).	Regarding claim 6, Whitesides et al. teach all that is claimed, as in claim 1 above, except .  

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853